Citation Nr: 1436844	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  11-02 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for post-operative right shoulder impingement syndrome. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel

INTRODUCTION

The Veteran has unverified active duty for training from June 1987 to July 1987 and from January 1988 to March 1988 and verified active duty from July 1988 to June 1992.

This an appeal to the Board of Veterans' Appeals (Board/BVA) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In September 2010, the RO granted the claim of service connection for right shoulder impingement syndrome, evaluated as 10 percent disabling effective May 13, 2009, date of receipt of the Veteran's original claim. The Veteran disagreed with and then appealed the 10 percent rating. At that time, the Veteran also disagreed with the RO denials of service connection for right knee and left shoulder disorders, but he declined to appeal those issues. 

In May 2011 the Veteran testified at a hearing at the RO before a Decision Review Officer (DRO). That hearing transcript has been associated with the claims folder. 

In an August 2011 rating decision, the RO awarded a 20 percent disability evaluation for post-operative right shoulder impingement syndrome, also effective May 13, 2009. The 20 percent rating was not the highest rating available for this disability, so the appeal continued. AB v. Brown, 6 Vet. App. 35 (1993) (holding that a claimant is presumed to be seeking the maximum rating). 


FINDING OF FACT

The post-operative right shoulder impingement syndrome is manifested by pain and some limitation of motion of the right arm, and evidence of infrequent shoulder dislocations, but it is not productive of limitation of motion of the right arm midway between the side and shoulder level or recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements. 

CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for post-operative right shoulder impingement syndrome are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5200-03 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide. This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO sent the Veteran an initial duty-to-assist letter in July 2009. This letter addressed the Veteran's underlying claim of service connection for a right shoulder disorder. The increased rating claims flow downstream from a September 2010 rating decision, which initially established service connection for right shoulder impingement syndrome. The United States Court of Appeals for Veterans Claims (Court) held, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Thus, because the notice provided before service connection was granted was legally sufficient, VA's duty to notify in this case is satisfied. See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also has a duty to assist the Veteran in the development of the appeal. This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained. The Veteran's STRs and VA treatment records have been obtained. He has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability. 38 C.F.R. § 4.2 (2013). The Board does not have notice of any additional relevant evidence that is available but has not been obtained. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal. Therefore, no further assistance to the Veteran with the development of evidence is required.

An Increased Rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations. Separate DCs identify the various disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.

Where a Veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous   ." Fenderson v. West, 12 Vet. App. 119, 126 (1999). If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id. 

The Veteran is in receipt of a 20 percent disability rating under 38 C.F.R. § 4.71a, DC 5201, for his service-connected post-operative right shoulder impingement syndrome. Clinical findings in the record confirm that the Veteran's is right handed so his right shoulder disability affects the major arm. 

Under 38 C.F.R. § 4.71a, DC 5201, it provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder. Limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder. Limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder. 

Normal range of motion of the shoulder is set forth in 38 C.F.R. § 4.71, Plate I (2012). Normal forward elevation, or flexion, is from 0 to 180 degrees. Normal shoulder abduction is also from 0 to 180 degrees. Normal external rotation and internal rotation are from 0 to 90 degrees. 38 C.F.R. § 4.71, Plate I. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes. Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013). 

Under Diagnostic Code 5202, other impairment humerus, for the major arm, a 20 percent rating is warranted for other impairment of the humerus, recurrent dislocation of at scapulohumeral joint, with infrequent episodes of dislocation and guarding of movement only at shoulder level. A 30 percent rating is assigned for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements. A 50 percent rating is warranted for fibrous union of the humerus. A 60 percent rating is warranted for nonunion (false flail joint) of the humerus. An 80 percent rating is warranted for loss of the head of the humerus (flail shoulder).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures. It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991). Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. It is also noted that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion. Johnson v. Brown, 9 Vet. App. 7 (1996). 

Factual Background

The Veteran asserts that his right shoulder disorder is more disabling than the current 20 percent disability evaluation indicates. 

Private records from 2007 show the Veteran received treatment for a history of a right shoulder injury diagnosed as right shoulder subacromial impingement and bursitis with partial rotator cuff tear. In late 2007, a right shoulder arthroscopy with debridement of partial rotator cuff tear and subacromial decompression was performed. 

The Veteran was afforded a VA examination of the joints in August 2010. His complaints of right shoulder pain, stiffness and weakness were reported. There was crepitus of the right shoulder joint. It was stated that there were no recurrent shoulder dislocations or episodes of dislocations or subluxation. The Veteran reported flare-ups described as moderate in severity that occurred weekly and lasted for hours. The Veteran's ranges of motion of the right shoulder were: Flexion from 0 to 135 degrees; abduction 0 to 125 degrees; internal rotation was 0 to 45 degrees; and, external rotation was 0 to 85 degrees. He had pain following repetitive motion. There were no additional limitations after three repetitions. There was no joint ankylosis. It was indicated that the Veteran was not employed and that he had been laid off from work in the trailer construction field. The diagnosis was bilateral shoulder chronic impingement syndrome, status post bilateral shoulder surgery. There was significant impact on his usual occupation, with problems lifting, carrying, reaching weakness or fatigue and decreased strength. The effects on his daily activities were described as none to moderate. 

At a May 2011 VA joints examination, the Veteran reported worsening right shoulder symptoms including pain on movement of the shoulder. He reportedly had stopped using his right arm. He had pain, stiffness and weakness, and flare-ups were described as severe that occurred every 5 to 6 months and lasted for hours. It was reported that there had been no episodes of dislocation or subluxation and no recurrent dislocations. Ranges of motion of the right shoulder were: Flexion from 0 to 120 degrees; abduction 0 to 135 degrees; internal rotation was 0 to 30 degrees; and external rotation was 0 to 20 degrees. There was no joint ankylosis. The diagnosis was chronic impingement syndrome, status post arthroscopic surgery with residuals. Problems with use of the right arm were reported, and the Veteran indicated that he could not go back to construction due to right shoulder impairment. Effects on daily activities were described as none to moderate.

At an April 2013 VA joints examination, the diagnoses were listed as impingement syndrome and strain, acute, remote history resolved. The Veteran reported shoulder flare-ups when working and driving. He stated that both shoulders would "pop" all the time with pain. Ranges of motion of the right shoulder were: Flexion was 100 degrees with pain; abduction was 90 degrees with pain. He was able to perform repetitive use testing with 3 repetitions. Right shoulder post testing revealed flexion to 100 degrees, and abduction to 90 degrees. There was additional limitation in range of motion of the shoulder and arm following repetitive use testing. Functional loss or impairment of the arm was reported. There was less movement than normal, weakened movement, and pain on movement. Muscle testing was 4/5 on the right with active movement against some resistance. There was no ankylosis of the glenohumeral articulation. Rotator cuff symptoms along with mechanical symptoms were reported. A history of recurrent dislocations of the scapulohumeral joint was reported clinically, with the frequency described as infrequent episodes. There was additional limitation in range of motion on repetitive motion testing. It was stated that the Veteran's shoulder condition did not impact his ability to work. The Veteran had worked in construction and he could no longer perform that work; he now drove forklifts. 

Analysis

Based on the evidentiary data shown, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his service-connected post-operative right shoulder impingement syndrome disability. 

The Veteran is status post right shoulder arthroscopy and associated with his right shoulder disability are complaints and symptoms including pain, stiffness and weakness. Episodes of right shoulder dislocation were also recently reported. The Veteran has substantial limitation of motion of the right arm, the worst reported being flexion to 100 degrees and abduction to 90 degrees. Considering those ranges of motion though, there is no evidence that the Veteran's right shoulder disability is manifested by limitation of motion of the right arm midway between the side and shoulder level. So here, there is no evidence of limitation of motion of the right arm sufficient to warrant a higher 30 percent rating under 38 C.F.R. § 4.71a, DC 5201. 

The Board has considered applying alternate diagnostic codes to evaluate the Veteran's right shoulder disorder. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). Considering DC 5202, other impairment of the humerus, the Board is aware that in the most recent April 2013 VA examination of the joints, subjective as well as objective evidence of recurrent dislocations of the right shoulder were reported, pathology and a symptom not previously recognized. 

It is important to point out though that assigning separate ratings under DCs 5201 and 5202 or any other shoulder and arm code for that matter, would constitute impermissible "pyramiding." See 38 C.F.R. § 4.14 (2013) (noting that the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided). In addition, while recurrent right shoulder dislocations have been shown, it is noted that in that most recent April 2013 joint examination, the examiner specifically described the Veteran's dislocation episodes as infrequent. As a result, there is no evidence of frequent dislocation episodes and guarding of all arm movement to consider the next higher rating criteria for a 30 percent evaluation under DC 5202.  

The Board has considered other DCs in an effort to determine whether the Veteran might be entitled to higher disability ratings under another Code throughout the entire appeal. Further under DC 5200, consistently it has been reported that there is no right shoulder ankylosis, nor is other humerus impairment shown such as loss of head (flail shoulder), nonunion (false flail joint) or malunion. Impairment of the clavicle or scapula is rated at 20 percent maximum for the major shoulder. The medical evidence of record does not provide contrary evidence to that described above. 38 C.F.R. § 4.71a. 
The Board has considered the Veteran's complaints of pain in the right shoulder. However, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants higher disability ratings under DC 5201. 38 C.F.R. § 4.71a. Specifically, the recent VA examinations have consistently shown the Veteran has pain on motion of the right arm and flare-ups, and it has been reported that there is some functional loss or impairment of the right arm. The Board finds that additional compensation for pain is not warranted since pain alone does not constitute a functional loss under VA regulations. See Mitchell, 25 Vet. App. at 32. 

The Board concludes that the Veteran's painful motion and additional functional impairment shown meets the impairment contemplated by the current 20 percent schedular disability rating under DC 5201, and that is throughout the entire appeal period. It does not more nearly approximate functional impairment commensurate with a higher disability rating. Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the right shoulder to warrant higher disability ratings. Accordingly, the evidence of record does not support the assignment of higher disability ratings for the post-operative right shoulder impingement syndrome disability based on additional functional limitation following repetitive use or flare-ups of the joint either.

Thus, the Board finds that there are no other Codes under which the Veteran would be entitled to a higher disability rating at any time during the appeal. The Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant staged ratings. Fenderson, 12 Vet. App. at 126. 

The Board notes that in adjudicating an appeal, the competence and credibility of the Veteran must be considered. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences. For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard. See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints. The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints. For these reasons, greater evidentiary weight is placed on the physical examination findings. Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated. 

In sum, the preponderance of the evidence is against the assignment of a disability rating in excess of 20 percent for the service-connected post-operative right shoulder impingement syndrome., at any time during the appeal period. Thus, the appeal is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Extraschedular Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2013). However, the regulations also provide for exceptional cases involving compensation. Pursuant to 38 C.F.R. § 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996). Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a Veteran's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a Veteran's disability picture is contemplated by the rating schedule. The assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's right shoulder disability fully address his symptoms, which include mainly pain, limitation of motion, and some dislocations referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted. The evidence of record does not establish that his right shoulder disability prevents him from being employed or requires frequent hospitalizations. The Veteran has some symptoms driving, but it has most recently been reported that he is employed, as a forklift driver, albeit a position other than in the trailer construction field he previously held. 

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Therefore, the Board finds that there is no evidence that the Veteran's service-connected post-operative right shoulder impingement syndrome causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards. See Thun, 22 Vet. App. at 111. 
Accordingly, referral of this case for consideration of an extraschedular rating is not warranted. Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 


ORDER

An initial rating in excess of 20 percent for post-operative right shoulder impingement syndrome is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


